
	
		II
		109th CONGRESS
		2d Session
		S. 4116
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mrs. Lincoln (for
			 herself and Mr. Pryor) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Federal Deposit Insurance Act, to clarify
		  the scope of provisions relating to applicable rates of interest and other
		  charge limitations.
	
	
		1.Clarification of scope of
			 applicable rate provisionSection 44(f) of the
			 Federal Deposit Insurance Act
			 (12 U.S.C.
			 1831u(f)) is amended by adding at the end the following new
			 paragraphs:
			
				(3)Other
				personsIn the case of any other person in the State described in
				paragraph (1), the maximum interest rate or amount of interest, discount
				points, finance charges, fees, or other similar charges that may be charged,
				taken, received, or reserved from time to time, until judgment, in any loan,
				discount, or credit sale made, or upon any note, bill of exchange, financing
				transaction, or other evidence of debt issued to or acquired by any other
				person may not exceed 17 percent per annum, or such lower limit as is imposed
				by the State legislature.
				(4)Other person
				definedFor purposes of paragraph (3), the term other
				person—
					(A)means any person
				engaged in the business of lending, or of selling or financing the sale of
				personal property (and any servicers incidental to the sale of personal
				property) in such State, including any person or entity engaged in the business
				of providing cash advances or loans to any consumer in exchange for—
						(i)a
				consumer’s personal check or share draft, in the amount of the advance plus a
				fee, where presentment or negotiation of such check or share draft is deferred
				by agreement of the parties until a designated future date;
						(ii)a consumer
				authorization to debit the consumer’s transaction account, in the amount of the
				advance plus a fee, where such account will be debited on or after a designated
				future date; or
						(iii)holding title
				or means of access to personal property pending repayment of the obligation;
				and
						(B)with regard to
				any person or entity described in paragraph (3), does not include an insured
				depository
				institution.
					.
		
